BRITT, Judge.
The record filed in this court discloses that the judgment appealed from was entered on 15 April 1971 and the record on appeal was docketed on 4 August 1971. The record discloses no order extending the time for docketing the appeal beyond the 90 days provided by Rule 5 of the Rules of Practice in the Court of Appeals. For failure to comply with the rules, the appeal, ex mero motu, is dismissed. State v. Isley, 8 N.C. App. 599, 174 S.E. 2d 623 (1970) ; State v. Stovall, 7 N.C. App. 73, 171 S.E. 2d 84 (1970); State v. Justice, 3 N.C. App. 363, 165 S.E. 2d 47 (1968).
Nevertheless, we have carefully reviewed the record, with particular reference to the assignments of error brought forward and argued in defendant’s brief, and find that defendant had a fair trial free from prejudicial error.
Appeal dismissed.
Judges Brock and Vaughn concur.